Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following the amendments and arguments thereto, claims 1-4 and 9-10 are now pending and examined on the merits – all (Previously Presented), without any amendments thereto.  
The examiner is open to interview is desired by applicant.
The cancellation of claims 5 and 11-12 has overcome the 35 USC 102 rejection.
Claimed Invention:  Treating HPV with peptide SEQ ID NO: 1, with standard, routinely optimizable amounts and dosage thereof.
As Previously Noted:  Applicant’s amendments and arguments are acknowledged.  An updated search of the prior art thereafter (via Google Scholar) uncovered new prior art not previously uncovered based on the ABSS sequence search of peptide SEQ ID NO: 1 or an EAST internal database search thereof.  Therefore, this prior art must be applied below and the present Office action is sent non-final as a result.
	The claims examined on the merits as drawn to a product of modified cathelicdin family member BMAP-27, 19mer peptide of SEQ ID NO: 1 (MGRFKRFRKKFKKLFKKLS) (claims 5-8 and 11-12) and methods of treating human papillomavirus infection (HPV) comprising administration of a the same (claims 1-4 and 9-10). 

Claim Rejections - 35 USC § 103 – Modified (Claims Rejected)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 9-10 remain rejected under 35 U.S.C. 103 as being unpatentable over Yevtushenko et al. (Transgenic Expression of Antimicrobial Peptides in Plants: Strategies for Enhanced Disease Resistance, Improved Productivity, and Production of Therapeutics. Small Wonders: Peptides for Disease Control. Chapter 21, pp 445-458; ACS Symposium Series Vol. 1095; ISBN13: 9780841227484eISBN: 9780841227491; Copyright © 2012 American Chemical Society; https://pubs.acs.org/doi/abs/10.1021/bk-2012-1095.ch021) in view of Buck et al. (Human alpha-defensins block papillomavirus infection. PNAS January 31, 2006 103 (5) 1516-1521; first published January 23, 2006; https://doi.org/10.1073/pnas.0508033103).
Products
As to independent product claim 5 and claims 11-12, Yevtushenko teach instant peptide SEQ ID NO: 1 (Table 1, a cathelicidin, BMAP-18, bovine myeloid antimicrobial peptide), and by extension in at least an aqueous solution which anticipates claims 11-12 further requiring only a liquid see title of Table 1).

    PNG
    media_image1.png
    483
    587
    media_image1.png
    Greyscale

As to claims 6-7, Yevtushenko does not teach a concentration.  However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  (MPEP 2144.05 II. A.). Thus, employing the amount claimed of the same peptide for antimicrobial purposes would have merely been a matter of routine optimization.
Methods
As to method claims 1, 4 and 9-10, Yevtushenko teach the use of BMAP-18 in aqueous solutions as an antimicrobial generally, but does not expressly state use for treating the instantly claimed HPV.  Buck teach the use of cathelicidin LL-37 (HCAP-18) for treating HPV (page 1517, Table 1):  
Several previously untested compounds were also found to be effective in blocking the HPV16 PsV (Table 1). Although the helical antimicrobial peptide LL-37 (also known as human cathelicidin antimicrobial peptide-18) was relatively cytotoxic, it inhibited PsV transduction at doses for which no gross cytotoxicity was observed (Table 1).
Thus, it would have been merely a matter of simple substitution of the same class peptide of Buck for treating HPV with the same class peptide of Yevtushenko, with a reasonable expectation of success for treating HPV with the latter.  [Note:  As previously noted, this is also in line with the prior references recited by the international authority in the related PCT written opinion (PCT/CN/2019/114968, see WIPO PatentScope for Translated Copy) on how to ‘get’ the instant peptide even without Yevshenko’s express teaching thereof.  As recited there, Wang (U.S. Patent No. 8722616, see SEQ ID NO: 62, 64) and Fritz et al. (U.S. Patent No. 7658928, see SEQ ID NO: 14) both recite cathelicdin family member BMAP-27 peptides ‘similar’ to the instantly claimed 19mer peptide of SEQ ID NO: 1 (MGRFKRFRKKFKKLFKKLS), but for different uses (treating the virus HIV instead of HPV as here).  The international authority asserts the instant peptide SEQ ID NO: 1’s addition of Met at the N-terminus and substitution of residue 18 (of 19) with the conservative amino acid Leu for the Ile there in the prior art [Wang (U.S. Patent No. 8722616, see SEQ ID NO: 62, 64) and Fritz (U.S. Patent No. 7658928, see SEQ ID NO: 14)] would have been routinely optimizable and obvious change (non-inventive step).].  
As to claims 2-3, Yevtushenko and Buck do not expressly teach the concentrations claimed.  However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  (MPEP 2144.05 II. A.). Thus, employing the amount claimed of the same peptide for antimicrobial purposes would have merely been a matter of routine optimization.
Thus, claims 1-4 and 9-10 remain deemed prima facie obvious over the prior art combination above.
Response to Arguments (No Amendments)
	Applicant’s three (3) arguments have been fully considered but not found persuasive.  Namely:
Applicant first argues that not all the claim elements are disclosed by the prior art references.  As the rejection in question is one of obviousness, rather than anticipication, express teaching/disclosure is not required as long as one of ordinary skill in the art, base do the state of the art, would recognized the properties applicable for treating HPV.
Applicant’s second argument is that there is not reasonable expectation of success, asserting antimicrobial peptides fall within an ‘unpredictable art’.  This is not found persuasive, as applicant has not established with any credible art as to why the claimed peptide of SEQ ID NO: 1 contains a structure that would render it’s use unpredictable, akin to other peptides in this class (see Buck). 
Lastly, applicant arguments there is no rationale for combining the cited prior art references unless some ‘objective reason’ to combine the teachings is set forth.  Here, the examiner maintains, that the ‘objective reason’ to combine the teachings is not ‘the test’ for whether whether references are combinable but rather whether one of ordinary skill in this art, knowing these references, would have been guided to the claimed invention based on these references?  Here, the examiner maintains the ‘objective reason’ of record – simple substitution of the class of peptides in Buck for treating HPV with the instantly claimed peptide falling within this class, as taught by primary reference Yevtushenko - for combining such has been established which applicant has not rebutted with sufficient evidence to the contrary.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654